Citation Nr: 0845140	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active military service from June 1992 to 
April 1995.  

This matter initially came before the Board on appeal from a 
July 2004 RO rating decision that reopened a previously-
denied claim for service connection for a claimed right 
shoulder disorder and denied the claim on the merits.  
  
The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing from the RO in October 
2005.  

The Board issued a decision in December 2005 that found new 
and material evidence had been received to reopen the 
previously-denied claim and remanded the reopened claim to 
the RO for further development.  

In May 2007, the Board issued a decision denying the 
veteran's claim of service connection.  The veteran thereupon 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In December 2007, the Court issued an order granting a Joint 
Motion of the parties to vacate the Board's decision and to 
remand the case to VA for further development.  

In April 2008, the claim was remanded for development 
consistent with the December 2007 Court order.  It has now 
been returned for further review.  



FINDINGS OF FACT

A right shoulder disability, to include degenerative joint 
disease of the right acromioclavicular joint, right shoulder 
impingement syndrome, and right shoulder labral tear, 
resolved, is not shown to be due to any event or incident of 
the veteran's period of active service.  


CONCLUSION OF LAW

The veteran's right shoulder disability, to include 
degenerative joint disease of the right acromioclavicular 
joint, right shoulder impingement syndrome and right shoulder 
labral tear, resolved, is not due to disease or injury that 
was incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in May 2008, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the August 2008 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that the veteran's case has 
been remanded for additional development.   

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the medical evidence shows that the veteran has 
been diagnosed with degenerative joint disease of the right 
acromioclavicular joint, right shoulder impingement syndrome 
and right shoulder labral tear, resolved.  

The veteran asserts that his current right shoulder disorder 
is the result of an in-service fall.  He reports becoming 
lightheaded, falling and hitting his shoulder against his 
wall locker in service.  In addition to this trauma, he cites 
shoulder stress consequent to heavy lifting associated with 
his military duties.  

However, there is no indication in the veteran's service 
medical records (SMR) of an injury or other event involving 
his right shoulder during service.  The SMR confirm that the 
veteran was treated in February 1994 after a fall, but there 
is no mention in the treatment report of attendant shoulder 
trauma or complaints.  The SMR give no indication of right 
shoulder trauma or right shoulder pain at any other time 
during service.  

In support of his claim, the veteran provided a "buddy 
statement" from individual who reported witnessing the 
veteran fall and hit a wall locker and the floor with his 
right shoulder while they were serving in Korea.  In this 
regard, the Board notes that an injury during service may be 
verified by medical or lay witness statements.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

However, this particular "buddy statement" does not serve 
to document that the veteran reported having had or 
exhibiting symptoms or signs of a right shoulder disorder 
after the documented fall.  Similarly, there is no showing in 
the service medical records that the veteran was having right 
shoulder manifestations due to heavy lifting or other regular 
activity associated with his duties.  

After service, the veteran was afforded a VA examination in 
June 1995, two months after his discharge from service in 
connection with his initial application for disability 
compensation.  This examination did not reveal any complaint 
of current right shoulder discomfort or findings of a current 
right shoulder disorder.  

The veteran had another VA medical examination in August 1997 
when he first complained of having right shoulder pain that 
was noted not to be associated with a specific episode of 
injury.  He reported working in light industry and having 
some "achiness" when he did certain overhead type work.  
The examiner's impression was that of mild impingement 
syndrome of the right shoulder.  Concurrent X-ray studies of 
the right shoulder were negative for abnormality.  

A February 2000 letter from the veteran's private physician 
states that the veteran had been diagnosed with shoulder 
bursitis accompanied by secondary joint pain, for which he 
was administered trigger point injections.  

The veteran presented for VA outpatient treatment in August 
2000 complaining of joint pain in the knees and shoulders.  
The clinician's impression was that of arthritis.  

The veteran had an additional VA medical examination in March 
2001 when he reported injuring his right shoulder falling off 
a truck in 1993.  The examiner's impression again was that of 
internal impingement of the right shoulder.  Concurrent X-ray 
studies showed narrowing of the acromiohumeral head distance, 
suggesting rotator cuff thinning or injury.  

The veteran also had a clinical examination by a non-VA 
provider in June 2001 when he complained of chronic right 
shoulder pain and stiffness.  The clinician's impression was 
that of right shoulder bursitis.  

The veteran had non-VA X-ray studies of the right shoulder in 
September 2001 that showed no abnormality.  

The veteran presented to the VA outpatient clinic in February 
2004 complaining of right shoulder pain and stiffness.  The 
clinician's impression was that of right shoulder pain and 
possible rotator cuff injury and degenerative joint disease 
(DJD).  

The veteran had VA X-ray and magnetic resonance imaging (MRI) 
evaluations in March 2004 consequent to his complaint of 
persistent right shoulder pain.  The X-ray study was normal.  
The MRI showed an impression of a small area of tendinosis, 
but no evidence of a tear or other abnormality of any tendons 
of the rotator cuff.  

The veteran was afforded an additional VA medical examination 
in January 2006 when he complained of chronic right shoulder 
pain.  The examiner reviewed the claims file and the VA 
treatment record, examined the veteran and noted clinical 
observations in detail.  

The VA examiner stated that he could not render a diagnosis 
in regard to the veteran's shoulder condition.  The veteran's 
only subjective claim was noted to be that of shoulder pain 
and ache, but the examiner found nothing on examination or in 
the diagnostics.  As the examiner was unable render a 
diagnosis, he was unable to offer an opinion regarding nexus.  

The veteran was also examined in February 2006 by a non-VA 
physician.  The veteran complained that he had been treated 
by VA with no improvement in his pain and with several 
different diagnoses.  The physician noted that X-ray studies 
were normal; MRI showed no evidence of any abnormality other 
than a possible partial rotator cuff tear.  

The veteran had a non-VA MRI of the right shoulder in March 
2006 that showed no arthropathy in the joint, tendinosis or 
tear in the rotator cuff.  There was an impression of a 
defect in the superior glenoid labrum consistent with a tear 
and also a 5.0 cm. cyst.  No other abnormalities were 
recognized.  

A subsequent VA clinical note shows a clinical impression of 
right labral tear and subacromial bursitis.  

The veteran testified at the recent hearing that he was 
treated around 1996 or 1997 by a private doctor who gave him 
cortisone shots.  Reportedly, the doctor had since retired, 
and "we [had] no clue where his records went."  He added 
that, sifter service, he did some "corrections work" and 
then some warehouse work that he left after "re-
aggravating" his shoulder problem lifting tires.  

In April 2008, this matter was remanded by the Board for 
additional development, to include an additional VA 
examination in connection with the veteran's claim.  

This VA examination took place in July 2008.  The examiner 
indicated that the claims file had been thoroughly reviewed 
in connection with the examination and report.  The examiner 
noted the veteran's medical history and his reported symptoms 
over the years.  

The current complaints and treatment were noted, as was his 
overall functional impairment.  After examination, the 
veteran was diagnosed with right shoulder labral tear, 
resolved, degenerative joint disease of the right 
acromioclavicular joint, and right shoulder impingement 
syndrome.  

With respect to whether the right shoulder condition had its 
onset in service or within one year of service, the examiner 
stated that "it [was] [his] opinion  that [the veteran's]  
multiple current disability of the right shoulder ...[was] less 
likely than not related to his active duty service."  

The examiner further indicated that the veteran's service 
medical records did not document an in-service injury, but 
that a buddy statement tending to support the veteran's 
testimony that he injured his shoulder in service had been 
presented.  

The examiner further stated "[he] realize[d] that [the 
veteran] ha[d] significant shoulder abnormalities and 
disability.  This [was] a very difficult case and unfortunate 
situation.  [He] just [did] not feel that from a medical 
standpoint [he had] enough objective evidence to support his 
significant right shoulder disability being service related.  
It [was] difficult because this [was] occurring approximately 
15 years after the fact.  The majority of his symptoms 
appear[ed] to be degenerative in nature which [had] most 
likely occurred over time.  Also, [the veteran] sustained a 
surgery which corrected one of his more important issues and 
ha[d] been followed at the Dorn VA Medical Center by 
Orthopedics but yet continue[d] to have significant pain 
which [was] somewhat unexplained given his recent MR 
arthrogram results.  In summary, [he was] noting that [the 
veteran] ha[d] significant disability, [he] just [did] not 
feel that [he had] enough evidence to support this being a 
service-connected condition.  One would think that if he 
sustained such a severe injury at the time of the fall many 
years before, he also should have had a significant 
examination, abnormalities and obvious dislocations at that 
time which if [did] not appear that he had."

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
While the veteran may have sustained a fall and an injury to 
his right shoulder in service, the July 2008 VA examiner, who 
examined the veteran and his claims file in connection with 
the claim, concluded that the veteran's current right 
shoulder disability was not likely related to his service.  
And the other medical evidence in the veteran's claims file 
is either consistent with or does not contradict this 
conclusion.  

While the veteran may feel that he has a right shoulder 
disability that is related to his service, as a lay person, 
he is not shown to be competent to render a medical diagnosis 
or opinion as to medical etiology; such matters requiring 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran is competent to testify to a continuity of 
symptomatology since service, but medical expertise would be 
required to link that symptomatology to the current 
respiratory conditions.  Id, cf. Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that in some cases a veteran's 
report of a continuity of symptomatology can establish a 
nexus between an in-service disease or injury and current 
disability).  

Accordingly, on this record, the claim of service connection 
for a right shoulder disorder must be denied.  


ORDER

Service connection for a right shoulder disability, to 
include degenerative joint disease of the right 
acromioclavicular joint, right shoulder impingement syndrome, 
and right shoulder labral tear, resolved, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


